In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00312-CR

____________________


CHARLES ELVIS RABY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CR24499




MEMORANDUM OPINION
 On July 30, 2009, we notified the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant filed a response.  Raby argues our appellate jurisdiction has been invoked pursuant
to a federal statute that applies only to federal courts.  See 28 U.S.C.A. § 1651 (West 2006). 
	The notice of appeal seeks to appeal the trial court's order denying an application for
writ of coram nobis.  Raby was convicted in Cause No. CR24499 and served a two year
sentence in the Texas Department of Criminal Justice, Correctional Institutions Division. (1)
Because his sentence has been discharged, the Court of Criminal Appeals dismissed Raby's
petition for writ of habeas corpus.  See Ex parte Raby, No. WR-65,937-01 (Tex. Crim. App.
Oct. 2, 2006) (not reported).  Raby then filed his petition for writ of coram nobis in state
district court.  The trial court denied relief without issuing a writ or conducting an evidentiary
hearing.   
	In Texas, the writ of habeas corpus is the exclusive means for challenging a final
felony conviction.  See Ex parte McCune, 156 Tex. Crim. 213, 246 S.W.2d 171, 172 (1952).
A writ of error coram nobis is not available in Texas state court as a post-conviction remedy. 
In re Reyes, 195 S.W.3d 127, 127-28 (Tex. App.-Waco 2005, no pet.).  Coram nobis is not
one of the enumerated writs for which a state district court has jurisdiction other than for
enforcement of the court's jurisdiction.  Tex. Gov't Code Ann. § 24.011 (Vernon 2004). 
	In this case, the trial court denied the writ application without addressing the merits. 
Accordingly, we hold the order from which appellant seeks to appeal is not appealable.  The
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED. 


								__________________________
									HOLLIS HORTON
										Justice

Opinion Delivered August 26, 2009
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ. 

1. Raby is currently incarcerated and serving a sixty year sentence in another case.  See
Raby v. State, No. 09-04-00120-CR, 2005 WL 729463 (Tex. App.-Beaumont Mar. 30, 2005,
pet. ref'd).